       Case 1:20-cv-00697-NONE-JLT Document 17 Filed 11/25/20 Page 1 of 2


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ST. PAUL FIRE AND MARINE                         Case No.: 1:20-cv-00697 NONE JLT
     INSURANCE COMPANY,
12                                                    ORDER RELATING CASES
                    Plaintiff,
13
            v.
14
     KINSALE INSURANCE COMPANY,
15               Defendant.
     ____________________________________
16
     NEW YORK MARINE AND GENERAL                      Case No.: 1:20-cv-01085 NONE JLT
17   INSURANCE COMPANY,
18                  Plaintiff,
19          v.
20   KINSALE INSURANCE COMPANY,
21                  Defendant.
22
23          The plaintiffs in these cases are defending a party, TRC Entities, in the underlying action

24   proceeding in Kern County Superior Court. (Doc. 15 at 3) In these cases, the plaintiffs contend that the

25   defendant has improperly refused to defend and indemnify TRC Entities in the underlying action. Id.

26   Consequently, the Court’s concludes the actions are related, as that term is defined in Local Rule 123.

27   They involve overlapping questions of law or fact and are based on the same or similar claim.

28   However, the cases are already assigned NONE and the same Magistrate Judge. Maintaining these

                                                        1
       Case 1:20-cv-00697-NONE-JLT Document 17 Filed 11/25/20 Page 2 of 2


1    assignments preserves judicial resources. Relating these cases ensures that the cases proceed along the

2    same schedule and would preserve the parties’ resources because discovery can be coordinated. Thus,

3    the Court ORDERS the cases noted above SHALL be related.

4
5    IT IS SO ORDERED.

6       Dated:     November 25, 2020                          /s/ Jennifer L. Thurston
7                                                     UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
